Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered January 30, 2006, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006]), we find unpreserved, and in any event unavailing, defendant’s argument that the court unlawfully imposed a mandatory surcharge and fees when it did so only in writing.
We perceive no basis for reducing the sentence. Concur— Friedman, J.E, Marlow, Sullivan, Sweeny and Catterson, JJ.